                     IN THE UNITED STATES DISTRICT COURT                       F1ien
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION                                APR l s 2019
                                                                              Cterk
                                                                       Dist· · U.s c
                                                                       Mt net Of 11//i Ourts
 UNITED STATES OF AMERICA,                              CR   18-27-M-DLC sso1.1ta Dt;sn~ana
                                                                                        ion

                   Plaintiff,                                 ORDER

             vs.

 GERALD EUGENE KENNEDY,

                   Defendant.


      This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture (Doc. 62).    Having reviewed said motion, the Court finds:

      1.      The United States commenced this action pursuant to 21 U.S.C.

§ 853(a)(l) and (2).

      2.      A preliminary order of forfeiture was entered on November 5, 2018.

(Doc. 48.)

      3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(l). (Doc. 59.)

      4.      It appears there is cause to issue a forfeiture order under 21 U.S.C.

§ 853(a)(l) and (2).

      It is therefore ORDERED, DECREED AND ADJUDGED that:

      1.      The motion for final order of forfeiture is GRANTED.


                                           1
      2.    Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. § 853(a)(l) and (2), free from the claims of

any other party, the following property:

   • One pocket knife;

   • Three pouches;

   • Numerous small baggies;

   • One flashlight; and

   • Two hard drives.

      3.    The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 1l__
                    ~ ay of April, 2019.




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                           2
